DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 September 2020.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“outer wall 148” (Par. 0033)
“oval opening 10b” (Par. 0033)
“hollow metal member 100” (Par. 0033)
Par. 0034 discloses that FIGS 10-13 show seam 16, however the seam is 116a-c
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because of the following informalities:
“stamping a another” (line 3). Examiner suggests, “stamping another”
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
“substantially illuminated” (Par. 0024). Examiner suggests, “substantially eliminated”
“illuminate or reduce” (Par. 0029). Examiner suggests, “eliminate or reduce”
Appropriate correction is required.
Claim Objections
Claims 4, 6, 13, and 15 are objected to because of the following informalities:
Claim 4 - 
“a corresponding diameter the outside profile” (line 2). Examiner suggests, “a corresponding diameter of the outside profile”
Claim 6 - 
“attached” (line 2). Examiner suggests, “welded”
Claim 13 - 
“corresponding diameter the consistent outside profile” (line 2). Examiner suggests, “corresponding diameter of the consistent outside profile”
Claim 15 - 
“has an internal mandrel is disposed” (line 1). Examiner suggests, “has an internal mandrel disposed”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flehmig et al., hereinafter Flehmig, (U.S. 8,296,922) in view of Kozicz (GB 344161).
Regarding Claim 1, Flehmig discloses a method of forming a hollow metal part (Method for producing closed hollow profiles: Col 1, L22), said method comprising:

stamping a second metal blank to form a second shell piece that is configured to be a remaining portion of the desired hollow metal part (See Figs. 1-3 & Other half shell: Col 6, L37);
aligning the first and second shell pieces to place edges of the first and second shell pieces in abutting contact (See Fig. 4b 7 Contour dies: Col. 7, L34);
welding the first and second shell pieces together along seams defined at the abutting edges of the first and second shell pieces (Weld seam: Figs. 4a-b, #29). Flehmig further discloses that outward and inward restoring forces act on the half shells (Col 7, L45-51) and therefore suggests a non-conforming hollow part with residual deformation from stamping and welding the first and second shell pieces.  Further, Applicant admits in Par. 0003 of the specification regarding the Flehmig reference, that, “upon welding together abutting edges of the resulting half shells, heat induced deformation may be provided at the seams, especially on thinner metals, so as to create inconsistencies and inaccuracies in the final shape of the part.”  However, Flehmig does not disclose compacting the non-conforming hollow part in a die assembly to reduce the residual deformation and form the desired hollow metal part.
Kozicz teaches a welded pipe with a diameter that is greater than desired and a non-conforming hollow part with residual deformation (Examiner has interpreted “non-conforming hollow part with residual deformation” as a pipe that is not the desired size) and correcting the part by compacting the non-conforming hollow part in a die assembly to reduce the residual deformation and form the desired hollow metal part (Passed through a series of horizontal sizing rolls (See Fig. 4, #6, 6’) . . . with progressively decreasing diameter: Page 2, L28-35) in order to form tubes true to gauge and the exact internal and external diameter.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compacting the non-conforming hollow part of Flehmig in the die assembly of Kozicz to reduce the residual deformation and form the desired hollow 
Regarding Claim 2, the combination of Flehmig and Kozicz teach all elements of the claimed invention as stated above.  Flehmig further discloses wherein the first shell piece is configured to be approximately a half of the desired hollow metal part and the second shell piece is configured to be approximately the other half of the desired hollow metal part (See Figs. 1-3 & Other half shell: Col 6, L37).
Regarding Claim 3, the combination of Flehmig and Kozicz teach all elements of the claimed invention as stated above. The combination of Flehmig and Kozicz further teaches wherein the first and second shell pieces are formed to have an oversized outside profile that is greater than an outside profile of the desired hollow metal part (Kozicz - Passed through a series of horizontal sizing rolls (See Fig. 4, #6, 6’) . . . with progressively decreasing diameter: Page 2, L28-35).
Regarding Claim 4, the combination of Flehmig and Kozicz teach all elements of the claimed invention as stated above. Kozicz is silent to the amount of diameter reduction and therefore, wherein the oversized outside profile has a diameter that is at least 1 percent greater than a corresponding diameter the outside profile of the desired hollow metal part.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the tube by any desired amount including at least 1 percent, and therefore, to start with an oversized outside profile with a diameter that is at least 1 percent greater than a corresponding diameter the outside profile of the desired hollow metal part, as selecting a known or desired amount of reduction would be within the level of ordinary skill in the art in order to produce the tube with the exact internal and external diameters (Kozicz: Col 2, L36).
Regarding Claim 5, the combination of Flehmig and Kozicz teach all elements of the claimed invention as stated above. Kozicz further teaches wherein the die assembly that compacts the non-
Regarding Claim 6, the combination of Flehmig and Kozicz teach all elements of the claimed invention as stated above. Kozicz further teaches wherein an internal mandrel is disposed at a hollow area enclosed by the attached first and second half shell pieces during the compacting of the non-conforming hollow part by the at least two die pieces (Mandrel: Fig. 4, #7).
Regarding Claim 10, Flehmig discloses a stamping station configured to stamp at least one metal sheet blank to form first and second shell pieces that are configured to mate together to form a hollow metal part (See Figs. 1-3 & Other half shell: Col 6, L37. Examiner notes that stamping would take place at a stamping station);
a welding station having a fixture configured to align the first and second shell pieces with edges of the first and second shell pieces in abutting contact (Fig. 4) and a welder configured to weld the first and second shell pieces together along seams defined at the abutting edges (Laser beam: Col 3, L35).  Flehmig further discloses that outward and inward restoring forces act on the half shells (Col 7, L45-51) and therefore suggests wherein the welding station forms the hollow metal part with a non-conforming shape due to residual deformation from stamping and welding the first and second shell pieces.  Further, Applicant admits in Par. 0003 of the specification regarding the Flehmig reference, that, “upon welding together abutting edges of the resulting half shells, heat induced deformation may be provided at the seams, especially on thinner metals, so as to create inconsistencies and inaccuracies in the final shape of the part.”  However, Flehmig does not disclose a compacting station having at least two die pieces that together are configured to engage around an outside profile of the hollow metal part and apply inward pressure to form the hollow metal part with a desired shape.
Kozicz teaches a welded pipe with a diameter that is greater than desired and a non-conforming hollow part with residual deformation (Examiner has interpreted “non-conforming hollow part with residual deformation” as a pipe that is not the desired size) and a compacting station having at least two die pieces that together are configured to engage around an outside profile of the hollow metal part and apply inward pressure to form the hollow metal part with a desired shape (Passed through a series of horizontal sizing rolls (See Fig. 4, #6, 6’) . . . with progressively decreasing diameter: Page 2, L28-35. Examiner has interpreted the rollers (6. 6’ as a die assembly which compacts the part and substantially surrounds the pipe.) in order to form tubes true to gauge and the exact internal and external diameter.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compacting the non-conforming hollow part of Flehmig in the die assembly of Kozicz to reduce the residual deformation and form the desired hollow metal part in order to form tubes true to gauge and the exact internal and external diameter (Kozicz: Col 2, L35-36).
Regarding Claim 11, the combination of Flehmig and Kozicz teach all elements of the claimed invention as stated above. Kozicz further teaches wherein the desired shape of the hollow metal part has a consistent outside profile with reduced residual deformation (Tubes true to gauge, of the exact internal and external diameter: Page 2, L35-36).
Regarding Claim 12, the combination of Flehmig and Kozicz teach all elements of the claimed invention as stated above. The combination of Flehmig and Kozicz further teaches wherein the first and second shell pieces are formed to have an oversized outside profile that is greater than the consistent outside profile of the desired shape of the hollow metal part (Passed through a series of horizontal sizing rolls (See Fig. 4, #6, 6’) . . . with progressively decreasing diameter: Page 2, L28-35).
Regarding Claim 13, the combination of Flehmig and Kozicz teach all elements of the claimed invention as stated above. Kozicz is silent to the amount of diameter reduction and therefore, wherein the oversized outside profile has a diameter that is at least 1 percent greater than a corresponding 
Regarding Claim 14, the combination of Flehmig and Kozicz teach all elements of the claimed invention as stated above.  Flehmig further discloses wherein the first shell piece is configured to be approximately a half of the hollow metal part and the second shell piece is configured to be approximately the other half of the hollow metal part (See Figs. 1-3 & Other half shell: Col 6, L37).
Regarding Claim 15, the combination of Flehmig and Kozicz teach all elements of the claimed invention as stated above.  Kozicz further teaches wherein the compacting station has an internal mandrel is disposed at a hollow area of the hollow metal part to prevent the inward pressure from collapsing the hollow metal part when forming the desired shape (Mandrel: Fig. 4, #7).
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flehmig in view of Kozicz and Person (U.S. 2,509,782).
Regarding Claim 7, the combination of Flehmig and Kozicz teach all elements of the claimed invention as stated above.  The combination of Flehmig and Kozicz are silent to wherein the desired hollow metal part includes at least one opening that is configured to be press fit with a tubular component.  However, the component of Flehmig and Kozicz teach would be capable of being press-fit with a tubular component.
 Further, Person teaches stamped half shells (11, 12) including a tubular component (Ring: Fig. 5, #19) wherein the half shells have at least one opening that is configured to be press fit with a tubular .
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flehmig in view of Kozicz and Floer (DE 102014013999).
Regarding Claim 8, the combination of Flehmig and Kozicz teach all elements of the claimed invention as stated above.  The combination of Flehmig and Kozicz do not teach wherein the desired hollow metal part includes at least three openings.
However, Floer teaches different half shells to be combined wherein the desired hollow metal part includes at least three openings which are to be used as fittings (Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hollow part of Flehmig or Flehmig in view of Kozicz with at least three openings based on the desired use, such as a t-fitting, as taught by Floer.
Regarding Claim 9, the combination of Flehmig and Kozicz teach all elements of the claimed invention as stated above.  The combination of Flehmig and Kozicz do not teach wherein the desired hollow metal part includes a first end opening and a second end opening, and wherein a curved section of the hollow metal part is disposed between the first and second end openings.
However, Floer teaches different half shells to be combined wherein the desired hollow metal part includes a first end opening and a second end opening, and wherein a curved section of the hollow metal part is disposed between the first and second end openings which are to be used as fittings (Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Stevenson (U.S. 7,922,067) - Forming half shells, welding, and deforming; Richter (DE 42 40 906) - Forming half shells; Verma et al. (U.S. 2019/0143387) - Forming half shells; Zunblin et al. (U.S. 2,066,025) - Welding half shells; Patton et al. (U.S. 1,952,217) - Welding half shells; Samarynov et al. (U.S. 4,260,096) - Re-forming welded half shells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799